DISMISS; and Opinion Filed July 12, 2018.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00279-CR
                                      No. 05-18-00280-CR
                              JASON JACOB OSIFO, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 296-81394-2016 & 296-82964-2015

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       Jason Jacob Osifo has filed a voluntary motion to dismiss in each of the above appeals.

Appellant and his attorney have signed each motion. We grant the motions. TEX. R. APP. P.

42.2(a).

       We dismiss these appeals.




                                                 /Jason Boatright/
                                                 JASON BOATRIGHT
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)

180279F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JASON JACOB OSIFO, Appellant                         On Appeal from the 296th Judicial District
                                                      Court, Collin County, Texas
 No. 05-18-00279-CR         V.                        Trial Court Cause No. 296-81394-2016.
                                                      Opinion delivered by Justice Boatright,
 THE STATE OF TEXAS, Appellee                         Justices Bridges and Brown participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 12th day of July, 2018.




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JASON JACOB OSIFO, Appellant                         On Appeal from the 296th Judicial District
                                                      Court, Collin County, Texas
 No. 05-18-00280-CR         V.                        Trial Court Cause No. 296-82964-2015.
                                                      Opinion delivered by Justice Boatright,
 THE STATE OF TEXAS, Appellee                         Justices Bridges and Brown participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 12th day of July, 2018.




                                                –3–